Citation Nr: 0519008	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to March 
1951 and January 1954 to January 1957 with additional service 
in National Guard.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision that denied 
the veteran's application to reopen the claim of service 
connection for bilateral hearing loss and denied the original 
claim of service connection for tinnitus.  

In June 2004, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for bilateral hearing loss and remanded both 
issues on appeal for further evidentiary development.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran is not shown to have manifested a hearing 
loss or tinnitus in service or for many years thereafter.  

3.  The veteran currently is not shown to suffer from a 
hearing loss or tinnitus due to any event or incident of his 
military service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a hearing loss due to disease or injury that was incurred 
in or aggravated by service; nor may a sensorineural hearing 
loss be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002). 38 C.F.R. §§ 
3.303, 3,307, 3.309 (2004).  

2.  The veteran is not shown to have a disability manifested 
by tinnitus due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002). 38 C.F.R. §§ 3.303, 3,307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).  

Pursuant to the Board's June 2004 remand, the RO issued a 
letter in July 2004 that addressed the veteran's service 
connection rating claims.  The Board notes that the RO in its 
July 2004 VCAA letter informed the veteran of the medical and 
other evidence needed to substantiate his claims and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In the Statement of the Case (SOC) dated in September 2003 
and the Supplemental Statement of the Case (SSOC) dated in 
October 2004, the RO provided the veteran with the pertinent 
provisions regarding his claims.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran has been provided VA examinations for 
his claimed hearing loss and tinnitus conditions in July and 
September 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  The Board is not aware of any additional evidence 
that could assist the veteran in substantiating his claim.  
In fact, in a September 2004 statement in support of claim, 
the veteran indicated that he had no further evidence to 
submit.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Bilateral hearing loss and tinnitus

The veteran is seeking service connection for hearing loss.  
He asserts that his hearing disability developed as a result 
of exposure to noise related to artillery fire in service.  
The veteran's DD Form 214 reflects that, during his first 
period of service, his most significant duty assignment was 
with the 250th AAA Gun Battalion (90mm).  

Another DD Form 214 of the second period of service reflects 
that the veteran's military specialty was as a cook.  


A careful review of the veteran's service medical records 
shows that they are negative for any complaints or findings 
of hearing loss or tinnitus.  In fact, the reports of medical 
examination from preinduction, induction and separation 
reflect hearing that was 15/15 or within normal limits.  

In a February 2005 statement, the veteran notes that there 
was no discussion of medical records dated from 1950 to 1951 
from his service with the Georgia National Guard.  By his own 
assertion, the veteran reported serving as a lab technician 
making finished glasses "with little to no noise."  

Further, the veteran's service medical records that post-date 
the veteran's period of National Guard service dated in from 
January 1954 to January 1957 reflect normal hearing.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

The veteran was treated at the VA ear/nose/throat clinic from 
September 1992 to June 2003.  Those records reflect the 
report of the veteran having had a long-history of hearing 
loss and tinnitus from noise exposure from anti-aircraft 
artillery in the National Guard.  

During this time, the veteran received follow-up care for 
bilateral hearing aids with no significant changes noted in 
the veteran's hearing sensitivity.  Also noted are complaints 
of intermittent ringing in the ears "not daily but with 
increasing frequency," lasting minutes not hours with no 
vertigo or aural fullness and no exacerbating or relieving 
factors.  

On the authorized audiological evaluation in September 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
65
60
LEFT
20
45
65
65
65

His speech audiometry revealed speech recognition ability of 
76 percent in the right ear and of 80 in the left ear.  

On an earlier audiological evaluation in March 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
60
70
LEFT
20
45
60
60
60

The private clinical notes dated in October 1997 reflect the 
veteran's report of mild, decreased hearing loss since being 
in the military in the 1950's with noise exposure to 
artillery.  He reported that his hearing had worsened over 
the past 1 to 2 years although the hearing loss seemed to be 
equal.  

The veteran reported complaints of tinnitus, but denied 
history of otitis, dizziness and ear trauma.  The examiner's 
assessment was that of sensorineural hearing loss.  

The most recent evidence of record are the reports of VA 
examinations conducted in July and September 2004.  The same 
VA examiner reviewed the veteran's complete service medical 
history in the September 2004 report and noted that the 
results of the whispered voice test indicated normal hearing 
sensitivity at the time of the veteran's enlistment into the 
US Marine Corps in January 1954 and at separation in January 
1957.  

In the July 2004 VA examination report, the veteran 
complained of having had bilateral, progressive hearing loss 
with gradual onset in 1954.  He reported difficulty hearing 
conversation and complained of a bilateral, ringing tinnitus 
"first noticed a couple of years ago."  

The VA examiner opined that the etiology of the tinnitus was 
unclear.  He reported that the veteran's tinnitus was 
consistent with that "experienced by many individuals in the 
general population."  

The examiner added that, because the veteran's tinnitus was 
first noticed more than 45 years after the veteran's 
separation from Army service and given that he was documented 
to have normal hearing at that time, "it [was] the opinion 
of the examiner that the etiology [was] not military noise 
exposure."  

The veteran gave a history of frequent in-service noise 
exposure to antiaircraft fire during his Army service from 
1950 and 1951 with subsequent noise exposure as a cook in the 
Marine Corps, all without benefit of hearing protection.  The 
veteran noted having earaches at one-month intervals in 
service but gave a negative history for vertigo or familial 
deafness.  

After service, the veteran reported having had occupational 
noise exposure to optical fabrication equipment for many 
years with consistent use of earplugs.  The veteran noted 
hunting without ear protection.   The veteran was provided 
hearing aids but reported they were of little help.  

On the authorized audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
65
70
LEFT
20
45
65
65
70

The speech audiometry revealed speech recognition ability of 
72 percent in the right ear and of 60 in the left ear.  The 
average pure tone threshold in the right ear was 60 Hertz and 
61 Hertz in the left ear.  The examiner noted a sloping 
sensorineural hearing loss, bilaterally.  

An addendum opinion was provided in a September 2004 VA 
examination report.  The VA examiner noted that "while the 
veteran exhibited a bilateral hearing loss at the time of 
testing on July 24, 2004 (date of first VA audio 
examination), review of his military records show[ed] no 
documentation of hearing loss either at the time of 
enlistment or the time of discharge."  

The examiner noted "only a weak history of unprotected 
military noise exposure, but a strong and long history of 
civilian occupational noise exposure, a potential cause for 
the current hearing loss."  

The examiner considered that spoken voice and whispered voice 
tests were not infallible indicators of auditory status. But 
opined that "the hearing loss currently exhibited by the 
veteran [was] not as likely as not military noise exposure."  

With regard to the veteran's tinnitus, the examiner reported 
that "because it was first noticed more than 45 years after 
the veteran's separation from service and the temporal 
characteristics of the tinnitus, atypical for tinnitus 
associated with noise exposure, it [was] the opinion of the 
examiner that the etiology [was] not military noise 
exposure."  

Although the veteran may sincerely believe that he incurred 
these disabilities as a result of being exposed to artillery 
noise during service, he is not considered qualified to 
render medical opinions regarding diagnoses or the etiology 
of medical disorders, and his opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In this case, the competent evidence of record does not 
establish a causal connection between the currently 
demonstrated hearing loss and tinnitus and the claimed noise 
exposure in service more than 45 years ago.  

The medical records do not serve to establish the presence of 
a hearing loss or tinnitus until many years after service or 
otherwise provide a nexus for relating current disability to 
any event or incident in service.  

The veteran in this regard has not submitted competent 
evidence to support his assertions of having had that a 
hearing loss or tinnitus that its clinical onset during any 
period of active service.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that any hearing loss or tinnitus 
disability is due to disease or injury that was incurred in 
or aggravated by the veteran's military service.   The 
benefits sought on appeal are accordingly denied.  



ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


